DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1 (line 4), “comprising” should be changed to --comprising:--.

Claims 2-5 are objected as being dependent from claim 1.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,394,875. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1-20 of the instant application and claims 1-20 of U.S. Patent No. 11,394,875 are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 11,394,875
1.          A system comprising: 
      a processor; and 
      a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 
           determining a project definition for a media project, the media project comprising media content, 

           determining a device capability of a user device that is to capture video, the device capability comprising a video capability and a networking capability, 
          determining, based on the project definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video, 
            providing the capture suggestion to the user device, 
           obtaining, from the user device, the media content, wherein the media content is based on the video, and wherein the video is captured by a camera of the user device, and 
           assembling the media project comprising the media content.

1.        A device comprising: 
       a processor; and 
       a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising: 
              
            determining a project definition for a media project, the media project comprising a video that is to be captured via a user device comprising a camera, 
            determining a device capability of the user device, the device capability comprising a video capability and a networking capability,  
  
           determining, based on the project definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video, 
              providing the capture suggestion to the user device, 
              obtaining media content based on the video, 


            assembling the media project comprising the media content, and 
          outputting the media project to a recipient.

2. The system of claim 1, wherein determining the device capability comprises: 

            identifying a connection statistic for a communication channel used by the user device, wherein the communication channel is expected to be used for delivery of the media content; and    
            
             determining a baseline recommendation based on an identity of the user device and the connection statistic.

2. The device of claim 1, wherein determining the device capability comprises: 
         identifying the user device; 
            identifying a connection statistic for a communication channel that is expected to be used for delivery of the media project;  

            determining a baseline recommendation based on an identity of the user device and the connection statistic.
3. The system of claim 1, wherein determining the device capability comprises: 
             determining a frame rate and a resolution for captured video from the user device; and   
             
           determining a baseline recommendation based on the frame rate and the resolution.

3. The device of claim 1, wherein determining the device capability comprises: 
          determining a capability of the camera, the capability of the camera comprising a frame rate and a resolution; and 
           determining a baseline recommendation based on the capability of the camera.
4. The system of claim 1, wherein the capture suggestion is delivered to the user device for display at the user device.

4. The device of claim 1, wherein the capture suggestion is delivered to a display of the user device.
5. The system of claim 4, wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.

5. The device of claim 4, wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.
6.       A method comprising:
          determining, at a system comprising a processor, a project definition for a media project, the media project comprising media content;

           determining, by the processor, a device capability of a user device that is to capture video, the device capability comprising a video capability and a networking capability;
          determining, by the processor and based on the project definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video;
           providing, by the system, the capture suggestion to the user device;
           obtaining, by the system and from the user device, the media content, wherein the media content is based on the video, and wherein the video is captured by a camera of the user device; and
            assembling, by the processor, the media project comprising the media content.

6.        A method comprising: 
          determining, at a device comprising a processor, a project definition for a media project, the media project comprising a video that is to be captured via a user device comprising a camera; 
          determining, by the processor, a device capability of the user device, the device capability comprising a video capability and a networking capability; 
          determining, by the processor and based on the project definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video; 
           providing, by the processor, the capture suggestion to the user device; 
          obtaining, by the processor, media content based on the video; 



         assembling, by the processor, the media project comprising the media content; and outputting, by the processor, the media project to a recipient.

7. The method of claim 6, wherein determining the project definition comprises:
      analyzing a location associated with the media project to determine the project definition.


7. The method of claim 6, wherein determining the project definition comprises: 
         determining a location at which the video is to be captured.
8. The method of claim 6, wherein determining the project definition comprises:
           obtaining a text associated with the media project; and
         analyzing the text associated with the media project to determine the project definition.

8. The method of claim 6, wherein determining the project definition comprises: 
           obtaining a text that is to be represented in the video.
9. The method of claim 6, wherein determining the project definition comprises:
           analyzing a budget associated with the media project to determine the project definition, wherein the project definition comprises the budget that capture of the video must satisfy.

9. The method of claim 6, wherein determining the project definition comprises: 
         obtaining a budget that capture of the video must satisfy.
10. The method of claim 9, wherein the budget comprises a time budget comprising a time range between a minimum time and a maximum time, and wherein the capture suggestion represents a remaining portion of the time budget.

10. The method of claim 9, wherein the budget comprises a time budget comprising a time range between a minimum time and a maximum time, and wherein the capture suggestion represents a remaining portion of the time budget.
11. The method of claim 6, wherein determining the device capability comprises:

             identifying a connection statistic for a communication channel used by the user device, wherein the communication channel is expected to be used for delivery of the media content; and
             determining a baseline recommendation based on an identity of the user device and the connection statistic.

11. The method of claim 6, wherein determining the device capability comprises: 
          identifying the user device; 
          identifying a connection statistic for a communication channel that is expected to be used for delivery of the media project; and 

          determining a baseline recommendation based on an identity of the user device and the connection statistic.
12. The method of claim 6, wherein determining the device capability comprises:
            determining a frame rate and a resolution for captured video from the user device; and
            
             determining a baseline recommendation based on the frame rate and the resolution.

12. The method of claim 6, wherein determining the device capability comprises: 
           determining a capability of the camera, the capability of the camera comprising a frame rate and a resolution; and 
            determining a baseline recommendation based on the capability of the camera.
13. The method of claim 12, wherein determining the device capability further comprises:
            delivering the baseline recommendation to the user device; and
             modifying the baseline recommendation based on input obtained via the user device.

13. The method of claim 12, wherein determining the device capability further comprises:      
            delivering the baseline recommendation to the user device; and 
             modifying the baseline recommendation based on input via the user device.
14. The method of claim 6, wherein the capture suggestion is delivered to the user device for display at the user device.

14. The method of claim 6, wherein the capture suggestion is delivered to a display of the user device.
15. The method of claim 14, wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.

15. The method of claim 14, wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.
16. The method of claim 14, wherein the capture suggestion comprises an indication of a budget remaining.

16. The method of claim 14, wherein the capture suggestion comprises an indication of a budget remaining.
17. The method of claim 6, wherein the capture suggestion is delivered to a display of the user device, and wherein the capture suggestion comprises a suggestion to capture a spoken word in the video.

17. The method of claim 8, wherein the capture suggestion is delivered to a display of the user device, and wherein the capture suggestion comprises a suggestion to capture a spoken word in the video, wherein the spoken word is based on the text.

18. A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
          determining a project definition for a media project, the media project comprising media content;

           determining a device capability of a user device that is to capture video, the device capability comprising a video capability and a networking capability;
               determining, based on the project definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video;
              providing the capture suggestion to the user device;
              obtaining, from the user device, the media content, wherein the media content is based on the video, and wherein the video is captured by a camera of the user device; and
            assembling the media project comprising the media content.

18. A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:    
          determining a project definition for a media project, the media project comprising a video that is to be captured via a user device comprising a camera; 
            determining a device capability of the user device, the device capability comprising a video capability and a networking capability; 


            determining, based on the project 
definition and the device capability, a capture suggestion, wherein the capture suggestion comprises instructions relating to content to be included in the video; 
             providing the capture suggestion to the user device; 
         obtaining media content based on the video; assembling the media project comprising the media content; and 

          outputting the media project to a recipient.
19. The computer storage medium of claim 18, wherein determining the device capability comprises:

            identifying a connection statistic for a communication channel used by the user device, wherein the communication channel is expected to be used for delivery of the media content; and
            

              determining a baseline recommendation based on an identity of the user device and the connection statistic.

19. The computer storage medium of claim 18, wherein determining the device capability comprises: 
            identifying the user device; 
            identifying a connection statistic for a communication channel that is expected to be used for delivery of the media project; 

            determining a capability of the camera, the capability of the camera comprising a frame rate and a resolution; and 
            determining a baseline recommendation based on an identity of the user device, the connection statistic, and the capability of the camera.
20. The computer storage medium of claim 18, wherein the capture suggestion is delivered to the user device for display at the user device, and wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.


20. The computer storage medium of claim 18, wherein the capture suggestion is delivered to a display of the user device, and wherein the capture suggestion comprises a suggestion to zoom the camera, to crop a scene, or to change an aim of the camera.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Circlaeys et al. (US 10,922,354) discloses reduction of unverified entity identifies in a media library.
Eppolito et al. (US 2017/0091154) discloses group media content for automatically generating a media presentation.
Jaiswal et al. (US 2020/0045225) discloses method and electronic device for recommending image capture mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/01/2022